Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The examiner notes that the applicant’s Claim 2 is already defined in the applicant’s background art section of the specification. It is noted that this disclosure can be used in a 103 prior art rejection with any of the 102 references below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (USPGPN 2014007892).
Independent Claim 1, Liu discloses a charging case system (Figs. 1-6), comprising: a charging case (100 with body 10) having an interior space for holding a vaporizing device (cigarette 50, extra vapor cartridges 51, and 50’s battery rod 52); the charging case containing a rechargeable case battery (30/31, see ¶’s [24, 27]) electrically connected to first and second case electrical contacts adapted to electrically connect to a cylindrical vaporizing device battery inside of the vaporizing device, for charging the vaporizing device battery (¶[27] describes 31 being connected to 40 showing two terminals/contacts in Fig. 5, which then connects the output power to battery 52), the charging case including an electrical connector electrically connected to the rechargeable case battery, for recharging the rechargeable case battery using an external electrical power source (¶[28] describes USB external interface 41 being used to recharge 30 including 31 from external power); the vaporizing device comprising a cylindrical body having a first end adapted to receive a replaceable source of vapor medium (see Figs. 3-5, 51 being the replaceable source of vapor medium); the charging case having a bottom, first and second longer sides, and first and second shorter sides, forming a five-sided enclosure with an open top (see Figs. 1-5, which demonstrates 5 sides including the open top 12); the charging case adapted to hold the cylindrical vaporizing device oriented parallel to the first and second longer sides (see Figs. 1-5); a lid on the case movable from an open position wherein the vaporizing device held within the charging case is exposed, to a closed position wherein the lid closes off the open top of the charging case (12).
Dependent Claim 3, Liu discloses the first and second case electrical contacts comprise first and second connecting pins adjacent to a first side of the charging case (terminals of 31 connection to printed circuit board 40 interpreted to be the equivalent of connecting pins).
Dependent Claim 4, Liu discloses a micro control unit (60 on PCB 40 which is connected to battery 31, see ¶’s [27, 29]) in the charging case electrically connected to the rechargeable case battery, and to an LED display in the charging case (14, ¶’s [25, 31], where ¶[29] describes the controller 64 of the display 14 being controlled by the microprocessor/micro control unit 60, where 31 is the only battery source for the case, thus it powers these elements).
Dependent Claim 7, Liu discloses the lid is semicircular (seeing the side section of the lid in Fig. 1 as compared to Figs. 4 & 5, it is clear that at least two edge of the lid is semicircular, thus the lid can be called semicircular; see highlighting of cropped Liu’s Fig. 1 below).

    PNG
    media_image1.png
    72
    131
    media_image1.png
    Greyscale

Dependent Claim 8, Liu discloses an LED charge indicator in the charging case (¶[25] describes rate of remaining charge being displayed).
Dependent Claim 12, Liu discloses the lid is rectangular (parts of the lid have rectangular faces, thus it is rectangular) having first and second longer sides and first and second shorter sides, and wherein the first longer side is pivotally attached to an upper end of the first side of the charging case (as seen in Figs. 1-5).
Claims 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu (USPGPN 2014007892).
Dependent Claim 6, Liu discloses the charging case can charge the vaporizing device battery with the lid in the open position or in the closed position (as Liu does not require the lid to be closed or opened to charge, then it is understood by one of ordinary skill in the art that the lid/cover state does not impact the ability to charge the electronic cigarette/vaporizing device, as would further have been obvious to a person having ordinary skill in the art that requiring the lid/cover to be closed would increase the complexity of the device and so make it less reliable).
Dependent Claim 10, Liu discloses the replaceable source of vapor material is push fit into the first end of the vaporizing device (a push fit is described as not requiring something to be hammered in [as defined by Collins English Dictionary, official notice taken], where hammering in would require the device to essentially be single use since the act of hammering in would ruin the integrity of the case, it would be understood by one of ordinary skill in the art that Liu’s accommodation described in ¶’s [02, 24, 26, 27] would be push-fit, as would further have been obvious to a person having ordinary skill in the art since a single use device is less convenient and more expensive over time than a multiuse device).
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leadley (USPGPN 20170207499).
Independent Claim 1, Leadley discloses a charging case system (Figs. 1-9), comprising: a charging case (Figs. 7-11) having an interior space (131, 132) for holding a vaporizing device (Figs. 1-6); the charging case containing a rechargeable case battery (151) electrically connected to first and second case electrical contacts (704A & 704B in Figs. 9A & 9B as described in ¶[55], which corresponds to 900A & 900B of Fig. 5) adapted to electrically connect to a cylindrical vaporizing device battery (210) inside of the vaporizing device, for charging the vaporizing device battery, the charging case including an electrical connector (USB connector 164) electrically connected to the rechargeable case battery, for recharging the rechargeable case battery using an external electrical power source (see ¶’s [53, 81, 82, 86, 90, 92, 93, 99, 101, esp. 53]); the vaporizing device comprising a cylindrical body having a first end adapted to receive a replaceable source of vapor medium (as seen in Figs. 1-6, ¶’s [24-28]); the charging case having a bottom, first and second longer sides, and first and second shorter sides, forming a five-sided enclosure with an open top (see Figs. 7 & 8); the charging case adapted to hold the cylindrical vaporizing device oriented parallel to the first and second longer sides (see Figs. 7 & 8); a lid on the case movable from an open position wherein the vaporizing device held within the charging case is exposed, to a closed position wherein the lid closes off the open top of the charging case (see Figs. 7 & 8; lid 140).
Dependent Claim 2, Leadley discloses the vaporizing device further includes an air flow sensor electrically connected to control electronics to power up the vaporizing device upon detection of inhalation on a second end of the vaporizing device by a user (pressure sensor of 215 described by ¶’s [27, 31, 40, 67]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (USPGPN 2014007892) in view of Alarcon et al (USPGPN 20160204637).
Dependent Claim 5, Liu is silent to a wireless unit in the charging case electrically connected to the micro control unit to facilitate wireless communication between the charging case and the vaporizing device and/or external circuitry.
Alarcon teaches a wireless unit in the charging case electrically connected to the micro control unit to facilitate wireless communication between the charging case and the vaporizing device and/or external circuitry (¶[26] describes communication with the eCig via e.g. radio frequency, optical signal sensor, etc. in order to determine the type of battery in the eCig 10, ¶[19] describes the eCig as being a battery power supply, where one of ordinary skill in the art understands that adapting the power supplied to the load serves to improve the efficiency and safety/longevity of the system, as a lithium battery cannot be charged above ~4.2V while other batteries have other thresholds, where to supply power blind would require improved complexity of the load which would have to adapt it there, official notice taken).
It would have been obvious to a person having ordinary skill in the art to modify Liu with Alarcon to provide improved efficiency, longevity, safety, and simplicity.
Alarcon further teaches a charging case system (Figs. 1, 2, & 4), comprising: a charging case (20) having an interior space (space shown in Fig. 2) for holding a vaporizing device (10); the charging case containing a rechargeable case battery (source battery described in ¶’s [22, 23, 29, 34]) electrically connected to first and second case electrical contacts adapted to electrically connect to a cylindrical vaporizing device battery (B1) inside of the vaporizing device (see Fig.4)
Dependent Claim 9, Liu is silent to a button on the charging case coupled to a switch inside the charging case electrically connected to the micro control unit for triggering an action by the micro control unit.
Alarcon teaches a button (described by ¶[28]) on the charging case (as a user has to activate this button, it would be on the charging case) coupled to a switch (called a button switch, so the switch part would be internal) inside the charging case electrically connected to the micro control unit (microcomputer 220) for triggering an action by the micro control unit (action described in ¶[28]). Alarcon further teaches a charging case system (Figs. 1, 2, & 4), comprising: a charging case (20) having an interior space (space shown in Fig. 2) for holding a vaporizing device (10); the charging case containing a rechargeable case battery (source battery described in ¶’s [22, 23, 29, 34]) electrically connected to first and second case electrical contacts adapted to electrically connect to a cylindrical vaporizing device battery (B1) inside of the vaporizing device (see Fig.4). One having ordinary skill in the art understands that by allowing the user to have some input-able control over the device serves to improve the contentment and convenience of the user, esp. as they are able to troubleshoot (¶[28])
It would have been obvious to a person having ordinary skill in the art to modify Liu with Alarcon to provide improved contentment and user convenience.
Independent Claim 13, Liu discloses a charging case system (Figs. 1-6), comprising: a charging case (100 with body 10) having an interior space for holding a vaporizing device (cigarette 50, extra vapor cartridges 51, and 50’s battery rod 52); the charging case containing a rechargeable case battery (30/31, see ¶’s [24, 27]) electrically connected to a micro control unit (60 on PCB 40 which is connected to battery 31, see ¶’s [27, 29]), an LED display (14, ¶’s [25, 31], where ¶[29] describes the controller 64 of the display 14 being controlled by the microprocessor/micro control unit 60, where 31 is the only battery source for the case, thus it powers these elements), and first and second case electrical contacts adapted to electrically connect to a cylindrical vaporizing device battery inside of the vaporizing device, for charging the vaporizing device battery (¶[27] describes 31 being connected to 40 showing two terminals/contacts in Fig. 5, which then connects the output power to battery 52), the charging case including an electrical connector electrically connected to the rechargeable case battery, for recharging the rechargeable case battery using an external electrical power source (¶[28] describes USB external interface 41 being used to recharge 30 including 31 from external power); the vaporizing device comprising a cylindrical body having a first end adapted to receive a replaceable source of vapor medium (see Figs. 3-5, 51 being the replaceable source of vapor medium); the charging case having a bottom, first and second longer sides, and first and second shorter sides, forming a five-sided enclosure with an open top (see Figs. 1-5, which demonstrates 5 sides including the open top 12); the charging case adapted to hold the cylindrical vaporizing device oriented parallel to the first and second longer sides (see Figs. 1-5); and a lid on the case movable from an open position wherein the vaporizing device held within the charging case is exposed, to a closed position wherein the lid closes off the open top of the charging case (12), the vaporizing device battery chargeable by the charging case with the lid in the open position or in the closed position (as Liu does not require the lid to be closed or opened to charge, then it is understood by one of ordinary skill in the art that the lid/cover state does not impact the ability to charge the electronic cigarette/vaporizing device, as would further have been obvious to a person having ordinary skill in the art that requiring the lid/cover to be closed would increase the complexity of the device and so make it less reliable).
Liu is silent to a wireless unit in the charging case electrically connected to the micro control unit to facilitate wireless communication between the charging case and the vaporizing device and/or external circuitry.
Alarcon teaches a wireless unit in the charging case electrically connected to the micro control unit to facilitate wireless communication between the charging case and the vaporizing device and/or external circuitry (¶[26] describes communication with the eCig via e.g. radio frequency, optical signal sensor, etc. in order to determine the type of battery in the eCig 10, ¶[19] describes the eCig as being a battery power supply, where one of ordinary skill in the art understands that adapting the power supplied to the load serves to improve the efficiency and safety/longevity of the system, as a lithium battery cannot be charged above ~4.2V while other batteries have other thresholds, where to supply power blind would require improved complexity of the load which would have to adapt it there, official notice taken).
It would have been obvious to a person having ordinary skill in the art to modify Liu with Alarcon to provide improved efficiency, longevity, safety, and simplicity.
Alarcon further teaches a charging case system (Figs. 1, 2, & 4), comprising: a charging case (20) having an interior space (space shown in Fig. 2) for holding a vaporizing device (10); the charging case containing a rechargeable case battery (source battery described in ¶’s [22, 23, 29, 34]) electrically connected to first and second case electrical contacts adapted to electrically connect to a cylindrical vaporizing device battery (B1) inside of the vaporizing device (see Fig.4)
Dependent Claim 14, Liu teaches the lid is rectangular (parts of the lid have rectangular faces, thus it is rectangular) with a long side of the rectangular lid attached to a first side of the charging case, the first side of the charging case having a length greater than the first and second ends, the first and second sides have the same length and the same width, and the first and second ends have the same length and the same width, further including a holder (frame device 20 including tray 21, frame 22, and base 23) inside of the charging case for holding the vaporizing device (see Figs. 1-5).
Dependent Claim 15, Liu teaches the lid is rectangular (parts of the lid have rectangular faces, thus it is rectangular) having first and second longer sides and first and second shorter sides, and wherein the first longer side is pivotally attached to an upper end of the first side of the charging case (as seen in Figs. 1-5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (USPGPN 2014007892) in view of Murison et al (USPGPN 20170043999
Dependent Claim 11, Liu teaches the lid is rectangular (parts of the lid have rectangular faces, thus it is rectangular) with a long side of the rectangular lid attached to a first side of the charging case (Figs. 1-5), the first side of the charging case having a length greater than the first and second ends, the first and second sides have the same length and the same width, and the first and second ends have the same length and the same width (Figs. 1-5), further including a holder inside of the charging case for holding the vaporizing device (frame device 20 including tray 21, frame 22, and base 23).
Liu is silent to the vaporizing device has a length of 70 to 150 mm.
Murison teaches the vaporizing device has a length of 70 to 150 mm (¶[58] has 97mm in length, where Fig. 3B demonstrates a similar design to that of Liu and the present application). One having ordinary skill in the art understands that by having dimensions of the e-cig similar to that of the device it is trying to emulate, e.g. a tobacco lighting cigarette, it serves to improve the attraction of the device to consumers, which would help improve the financials of the company, esp. as cigarettes have been designed over time designed to be light, easy to hold/carry, and of a small size so as to conveniently make it comfortable for a user to inhale.
It would have been obvious to a person having ordinary skill in the art to modify Liu with Murison to provide improved attractiveness, ease, weight, and convenience.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Closest Prior art:
US-20160204637-A1 OR US-20140007892-A1 OR US-20150333542-A1 OR US-20170207499-A1 OR US-20150189917-A1 OR US-20150002076-A1 OR US-20140360512-A1 OR US-20140354231-A1 OR US-20140305820-A1 OR US-20140291179-A1 OR US-20150015187-A1 OR US-20190021401-A1 or US-10276898-B2 OR US-9281705-B2 OR US-9502917-B2 OR US-9350181-B2 OR US-9538783-B2 OR US-9682800-B2 OR US-9438049-B2 OR US-9985455-B2 OR US-10098383-B2
Close Prior art:
US-5934289-A OR US-8978663-B2 OR US-9360379-B2 OR US-9357802-B2 OR US-9427024-B2 OR US-10651684-B2 OR US-10081531-B2 OR US-10099916-B2 OR US-10131532-B2 OR US-10138113-B2 OR US-10202274-B2 OR US-10202273-B2 OR US-10202272-B2 OR US-10207914-B2 OR US-10266388-B2 OR US-10287155-B2 OR US-10287154-B2 OR US-10472226-B2 OR US-20100307518-A1 OR US-20120227753-A1 OR US-20130169230-A1 OR US-20130336358-A1 OR US-20130342157-A1 OR US-20140083443-A1 OR US-20150333561-A1 OR US-20170043999-A1 OR US-20170043998-A1 OR US-20170043996-A1 OR US-20170042241-A1 OR US-20170042240-A1 OR US-20170042239-A1 OR US-20170042238-A1 OR US-20170042237-A1 OR US-20170042236-A1 OR US-20170042235-A1 OR US-20170042234-A1 OR US-20170042233-A1 OR US-20170042224-A1 OR US-20170042214-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859